Citation Nr: 0719087	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  02-14 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left femoral neck, currently rated 10 
percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.

3.  Entitlement to special monthly compensation based on the 
need for aid and attendance or on housebound status.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from March 1966 to 
April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded for further evidentiary development in 
April 2004, March 2005 and May 2006.  It has now been 
returned to the Board for appellate review.  

In the May 2006 decision, the Board denied a rating in excess 
of 30 percent for cancer of the larynx.  Consequently, that 
issue is no longer in appellate status and will not be 
addressed in this decision.  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  

2.  The competent medical evidence of record indicates that 
the residuals of a gunshot wound to the left hip are 
manifested by near constant pain and fatigability that is 
compatible with a moderately severe disability of Muscle 
Group XIV.  

3  The veteran is not precluded from performing all forms of 
substantially gainful employment as a result of his service-
connected disabilities.

4.  The medical evidence does not show that the veteran is so 
helpless as to require the need for aid and assistance of 
another person on a regular basis; or that he is housebound.  

CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for residuals of a 
gunshot wound to the left hip have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5314 (2006).  

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.340, 3.34l, 4.16 
(2006).  

3.  The criteria for special monthly compensation based upon 
the need for regular aid and attendance or on housebound 
status have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 
2002); 38 C.F.R. §§ 3.350, 3.352 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In an May 2004 letter, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for entitlement to an increased rating 
for his service-connected gunshot wound residuals, a total 
disability rating based on individual unemployability and 
entitlement to special monthly compensation, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need to advise VA of or submit any evidence that pertains to 
the claims.  A May 2006 letter again provided a description 
of the evidence needed to substantiate the veteran's claims, 
the division of responsibilities between the parties in 
obtaining evidence, and he was advised to submit any 
additional evidence that supported his claims.  The letter 
also advised the veteran of the evidence needed to establish 
a rating and effective date.  The case was last readjudicated 
in December 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA treatment 
records, VA examination reports, and lay statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for 
entitlement to a total disability rating based on individual 
unemployability and entitlement to special monthly 
compensation, any question as to an appropriate effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  See Sanders, supra.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2006).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Muscle disabilities are evaluated as follows under 38 C.F.R. 
§ 4.56:  (a) An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, evidence establishes that the muscle damage 
is minimal.  (b) A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  (d) Under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe as follows:  

(1) Slight disability of muscles--(i) Type of 
injury.  Simple wound of muscle without 
debridement or infection.  (ii) History and 
complaint.  Service department record of 
superficial wound with brief treatment and return 
to duty.  Healing with good functional results. No 
cardinal signs or symptoms of muscle disability as 
defined in paragraph (c) of this section.  (iii) 
Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments 
retained in muscle tissue.  

(2) Moderate disability of muscles--(i) Type of 
injury. Through and through or deep penetrating 
wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of 
debridement, or prolonged infection.  (ii) History 
and complaint.  Service department record or other 
evidence of in-service treatment for the wound.  
Record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue 
after average use, affecting the particular 
functions controlled by the injured muscles.  
(iii) Objective findings.  Entrance and (if 
present) exit scars, small or linear, indicating 
short track of missile through muscle tissue. Some 
loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the 
sound side.  

(3) Moderately severe disability of muscles--(i) 
Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile 
or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other 
evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 
paragraph (c) of this section and, if present, 
evidence of inability to keep up with work 
requirements.  (iii) Objective findings.  Entrance 
and (if present) exit scars indicating track of 
missile through one or more muscle groups. 
Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of 
strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  

(4) Severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and 
scarring.  (ii) History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this 
section, worse than those shown for moderately 
severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  
(iii) Objective findings.  Ragged, depressed and 
adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:  (A) X-ray evidence of minute 
multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than 
true skin covering in an area where bone is 
normally protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical current 
in electrodiagnostic tests.  (D) Visible or 
measurable atrophy.  (E) Adaptive contraction of 
an opposing group of muscles.  (F) Atrophy of 
muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in 
wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple 
piercing by a projectile.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The veteran's residuals of a gunshot wound to the left 
femoral neck are currently rated 10 percent disabling under 
Diagnostic Code 5314, which pertains to impairment of Muscle 
Group (MG) XIV, the anterior thigh muscle group.  The 
functions of this muscle group are extension of the knee, 
simultaneous flexion of the hip and flexion of the knee, 
tension of the fascia lata and iliotibial (Maissat's) band, 
acting with MG XVII in postural support of the body, and 
acting with the hamstring muscles in synchronization of the 
hip and the knee.  The involved muscles include the 
sartorius, the rectus femoris, the vastus externus, the 
vastus intermedius, the vastus internus, and the tensor 
vaginae femoris.  Under Diagnostic Code 5314, a moderate 
injury warrants a 10 percent rating.  A moderately severe 
injury warrants a 30 percent rating.  A severe injury 
warrants a maximum 40 percent rating.  38 C.F.R. § 4.73 
(2006).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher schedular evaluation in cases where functional loss 
because of pain or weakness is demonstrated, and pain or 
weakness on use is not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).  

In April 1967 the veteran suffered a gunshot wound to the 
left hip, which caused an intertrochanteric fracture.  He was 
admitted to the U.S. Naval Hospital one week later in a spica 
cast.  Clinical evaluation at that time showed a three-inch 
wound over the left posterior buttock, directly overlying the 
ischial tuberosity.  There was also a six-inch by two-inch 
wound over the greater trochanter on the left.  The wounds 
were open and draining, but did not appear infected.  He 
remained hospitalized for several months and developed a 
superficial infection at the pin site in the proximal tibia.  
It was treated with antibiotics and resolved without 
difficulty.  His leg was treated with balanced skeletal 
traction, and then a brace.  He was eventually sent home on 
convalescent leave.  A Medical Board recommended that he be 
discharged to limited duty for six months.  He was excluded 
from long standing, walking or physical training.  A Medical 
Board report dated in February 1968 found that the veteran 
had reached maximum benefits of hospitalization, that he was 
not fit for full duty and most likely never would be fit for 
full duty.  He was unable to support his weight without his 
brace and he had rather severe deep soft tissue contractures 
of the hip.  Upon examination in December 1969, a Medical 
Board found that the veteran had a moderate Trendelenburg 
gait, definite gluteus maximus atrophy on the left and 
decreased sensation over the left buttock and anterior left 
thigh.  There was some limitation of motion.  Physical 
therapy was recommended.  Upon examination in July 1971, the 
veteran was able to ambulate without his cane and he had only 
a hint of a positive Trendelenburg on the left.  There was 
still some limitation of motion.  There was no crepitus in 
the hip, but there was a 3/4-inch atrophy of the left thigh 
compared to the right.  Upon examination in April 1973, the 
veteran complained of a dull aching, almost continual pain in 
the left lower extremity that necessitated a limp.  There was 
quadriceps atrophy and a 10 degree flexion contracture of the 
left hip.  The scars were well-healed and there was no leg 
length discrepancy.  

In an August 1968 rating decision, the veteran was granted 
service connection for residuals of a gunshot wound to the 
left hip and a 60 percent rating was assigned, pursuant to 
Diagnostic Code 5255, effective April 17, 1968.  In a 
September 1980 rating decision, the veteran's rating was 
reduced to 10 percent, pursuant to Diagnostic Code 5314, 
effective July 10, 1980.  

The veteran filed his current claim for an increased rating 
in July 2001.  He asserted that he had difficulty walking and 
climbing a ladder for his work as a painter, and he was seen 
on a regular basis at the VA Medical Center in Charleston for 
complaints of left hip pain.  After careful consideration of 
all procurable and assembled data, the Board finds that the 
current clinical evidence supports the assignment of a 30 
percent rating for the veteran's service-connected residuals 
of a gunshot wound to the left hip.  

The veteran's gunshot wound residuals have been classified as 
moderate in nature, and this characterization has been 
consistent with the description of moderate muscle disability 
due to a gunshot wound, i.e., a through and through wound 
which required an extended hospitalization and included a 
single incidence of quickly resolving infection without any 
evidence of shattering bone fracture, or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, or intermuscular binding and 
scarring or sloughing of soft parts.  

However, over the past several years, the veteran's 
complaints have increased and his symptoms have become more 
persistent and more problematic.  For example, upon VA 
examination in May 2004, the veteran reported pain in the leg 
all day.  Muscle strength was 5/5 in all planes about the 
left hip and there was no leg atrophy.  However, active range 
of motion was flexion from 0 to 90 degrees with pain; 
abduction from 0 to 45 degrees; adduction from 0 to 25 
degrees with pain; external rotation from 0 to 70 degrees; 
and internal rotation from 0 to 30 degrees with pain.  

Upon VA examination in May 2005, it was noted that although 
there was no atrophy or other sign of muscle loss or damage, 
the veteran's hip flexion and hip abduction were weaker than 
on the opposite side.  The veteran was noted to have pain at 
all extremes of motion.  Upon follow-up examination in August 
2006, the veteran again reported near-constant pain in his 
left leg.  He had difficulty climbing stairs and continued to 
walk with a limp.  He used crutches when he walked for longer 
distances.  He took Oxycodone three to four times a day which 
helped to relieve his pain.  Range of motion remained 
relatively full, but with pain throughout the process.  The 
examiner concluded that there was only slight muscle injury 
to the hip flexor muscles; however, the gunshot wound and its 
subsequent surgical repair were the cause of the veteran's 
current pain in the region.  

Consequently, although the veteran's initial residuals were 
appropriately classified as moderate, the Board finds that 
the current evidence supports the conclusion that those 
residuals are more appropriately characterized as moderately 
severe after more than 30 years of use.  The veteran's 
complaints of pain have increased, he continues to walk with 
a limp, and he requires the use of assistive devices at 
times.  He has more difficulty climbing stairs and ladders, 
which has adversely impacted his ability to work.  In other 
words, there is a record of "consistent complaint of 
cardinal signs and symptoms of muscle disability and evidence 
of an inability to keep up with work requirements."  
Therefore, resolving any reasonable doubt in the veteran's 
favor, the Board concludes a 30 percent disability is 
warranted for the veteran's residuals of a gunshot wound to 
the left thigh.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The record does not reflect disability synonymous with severe 
disability of Muscle Group XIV.  Therefore, a 40 percent 
rating is not warranted pursuant to Diagnostic Code 5314.  
Higher ratings are also not warranted pursuant to Diagnostic 
Code 5255 because the evidence does not show that the veteran 
has a false joint or nonunion of the femur.  Hence, a rating 
in excess of 30 percent may not be assigned.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (2006).  

Finally, the Board finds that separate ratings are not 
warranted for the scars associated with the veteran's gunshot 
wounds because they have consistently been described as well-
healed and non-tender over the years.  The veteran's 
representative remarked that they were described as tender 
and painful at the May 2005 VA examination.  However, the 
scars were described as well-healed and non-tender upon VA 
examinations in July 1980, May 2004 and August 2006.  The 
Board concludes that a single description of the scars as 
tender and painful in light of contrary reports over the 
years is not sufficient upon which to grant separate 
compensable ratings.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  

Total Disability Rating Based on Individual Unemployability

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2006).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2006).  

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341 (2006).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (2006).  

The veteran's service-connected disabilities include 
residuals of cancer of the larynx, currently rated 30 percent 
disabling; and residuals of a gunshot wound to the left hip, 
now rated 30 percent disabling.  As such, he does not satisfy 
the percentage rating standards for individual 
unemployability benefits, although consideration to such 
benefits on an extraschedular basis may be given.  In such an 
instance, the question then becomes whether the veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability on an extraschedular 
basis, the record must reflect some factor which takes this 
case outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

Excluding the adverse effects of advancing age and the 
veteran's non-service-connected conditions, the evidence of 
record does not support the veteran's claim that his service-
connected cancer residuals and left hip disorder prevent him 
from working.  While his service-connected left hip 
disability clearly causes difficulty in performing physical 
labor, the evidence indicates that this disability has not 
rendered him unemployable.  At a VA examination in May 2004, 
the examiner concluded that the veteran was able to obtain 
and maintain gainful employment in a sedentary capacity.  
There is no opinion to the contrary.  

In conclusion, it is the Board's view that the evidence shows 
that the veteran's service-connected disabilities do not 
prevent all substantially gainful employment.  See Van Hoose, 
supra.  Hence, the Board finds that a total compensation 
rating based on individual unemployability, including on an 
extraschedular basis, is not warranted.  

Special Monthly Compensation

The veteran also seeks special monthly compensation based 
upon the need for regular aid and attendance or based on 
housebound status.  After reviewing the evidence, however, 
the Board finds no basis to grant such an award.

Special monthly compensation is payable to a veteran who is, 
as a result of his service-connected disabilities, so 
helpless as to need or require the regular aid and attendance 
of another person.  38 U.S.C.A. § 1114(l) (West 2002); 38 
C.F.R. § 3.350(b)(3) (2006).  

Relevant factors for consideration as to the need for aid and 
attendance are the inability of the claimant to dress or 
undress himself/herself or to keep himself/herself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which, by reason 
of the particular disability, cannot be done without aid; 
inability of the claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
The term "bedridden" actually requires that the claimant 
remain in bed.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that the veteran is so helpless 
as to need regular aid and attendance, not constant need.  
Determinations that the veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the veteran's condition requires the veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a) 
(2006).  The veteran must be unable to perform one of the 
enumerated disabling conditions, but the veteran's condition 
does not have to present all of the enumerated disabling 
conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).  

The medical evidence does not demonstrate that the veteran is 
helpless such that he requires the regular aid and attendance 
of another person to attend to his activities of daily 
living.  In fact, upon evaluation in June 2004, it was noted 
that the veteran was able to bathe, dress and feed himself.  
Additionally, he did not have impaired use of his upper or 
lower extremities, no need for assistance with transfers, and 
no difficulty with ambulation.  Therefore, the Board finds 
that the veteran is not entitled to special monthly 
compensation based on the need for aid and attendance.  

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more, or is permanently housebound 
by reason of service-connected disability or disabilities.  
38 U.S.C.A. § 1114(s) (West 2002) (2006).  A veteran is 
"permanently housebound" when he is substantially confined to 
his house (ward or clinical areas, if institutionalized) or 
immediate premises due to service-connected permanent 
disability or disabilities.  38 C.F.R. § 3.350(i)(2) (2006).

In this case, the veteran does not currently have a single 
service-connected disability rated as 100 percent disabling.  
While he did have a 100 percent rating from January to 
February 2002, he did not have a separate 60 percent 
evaluation, and there is no medical evidence that he is 
"permanently housebound" by reason of his service-connected 
disabilities.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for 
entitlement to special monthly compensation based on the need 
for aid and attendance or on housebound status, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

A 30 percent rating for residuals of a gunshot wound to the 
left hip is granted, subject to the regulations governing 
monetary payments.  

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.  

Special monthly compensation based on the need for aid and 
attendance or on housebound status is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


